Citation Nr: 9904548	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  96-47 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affair (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to an effective date earlier than April 25, 1995, 
for the award of disability compensation benefits for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

A. Shawkey


INTRODUCTION

The veteran served on active duty from April 1951 to July 
1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1995 rating decision that granted 
service connection for bilateral hearing loss and assigned a 
30 percent evaluation effective on April 25, 1995.

In October 1998 the veteran filed a claim for a compensable 
evaluation for his service-connected tinnitus.  This matter 
is not in appellate status and is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  An application for service connection for bilateral 
hearing loss was received from the veteran in August 1955.

2.  The veteran was properly notified by a letter dated in 
November 1955 that his claim of service connection for 
bilateral hearing loss was denied.  He did not appeal.

3.  A claim to reopen was received on April 25, 1995.


CONCLUSION OF LAW

The assignment of an effective date earlier than April 25, 
1995, for the award of disability compensation benefits for 
bilateral hearing loss is not warranted.  38 U.S.C.A. § 5110 
(West 1991); 38 C.F.R. § 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran filed an initial claim of service connection for 
bilateral hearing loss in August 1955.  This claim was denied 
by the RO in November 1955 due to the veteran's failure to 
report to a scheduled VA examination.

On April 25, 1995, the veteran filed another claim of service 
connection for bilateral hearing loss.  He stated that he had 
filed an earlier claim back in 1955, but had never heard from 
this claim.

At a VA examination in June 1995, the veteran demonstrated 
pure tone threshold averages of 69 decibels in the right ear 
and 75 decibels in the left ear at 500, 1,000, 2,000, 3,000 
and 4,000 hertz.  Speech discrimination scores were 72 
percent correct in each ear.

In June 1995 the RO granted service connection for bilateral 
hearing loss and assigned a 30 percent evaluation effective 
on April 25, 1995.

In an October 1996 Substantive Appeal, the veteran said that 
he had heard nothing in regard to his 1955 claim of service 
connection for hearing loss until June 1995.  He said that 
since his hearing loss dated back to service-connected 
causes, compensation should date back to July 1955.

In a Congressional letter dated in October 1998, the 
veteran's spouse said that when the veteran did not receive 
any correspondence from the VA in 1955, he had assumed that 
he had been denied benefits.  She also said that he was 
entitled to back pay for his service-connected hearing loss 
beginning in 1955.

At a hearing before a member of the Board in October 1998, 
the veteran testified that the first time he had been seen at 
a VA medical facility for his ears was in Charleston, S.C., 
and that he had been given an evaluation at that time.  His 
spouse said that the veteran had been going to the VA medical 
center (VAMC) in Charleston for treatment since the early 
1990s, and that she had told medical personnel around 1990 or 
1991 that the veteran's hearing problems began in service.  

Pursuant to a October 1998 request from the RO for audiology 
records, the Supervisor of Specialty Clinics at the 
Charleston VAMC said that the only audiology information 
available on the veteran was enclosed.  These enclosures 
consisted of audiology evaluation reports and records dated 
in June and October 1995.

II.  Legal Analysis

The veteran's claim for an earlier effective date for his 
service-bilateral hearing loss is well grounded in that it is 
not inherently implausible.  38 U.S.C.A. § 5107(a).  The 
facts relevant to the issue have been properly developed, and 
the statutory obligation of the VA to assist the veteran in 
the development of his claim is satisfied.  Id.

The law governing the assignment of an effective date for an 
award of disability compensation is contained in 38 U.S.C.A. 
§ 5110(b)(1) (West 1991), which provides that the effective 
date of an award of disability compensation to a veteran 
shall be the day following the date of discharge or release 
if application therefore is received within one year from 
such date of discharge or release.  See also 38 C.F.R. 
§ 3.400(b)(2) (1998) (to the same effect).  Otherwise, in 
cases where the application is not filed until more than one 
year from release of service, the effective date will be the 
date of receipt of the claim, or the date entitlement arose, 
whichever is later.  Id.  However, where there has been a 
decision of the RO denying a claim of service connection 
which the veteran has been properly notified of, and the 
veteran has not appealed within one year of notice of the 
denial, that denial becomes final and any effective date set 
for disability compensation based on a later grant of the 
veteran will be the date of receipt of the "reopened" 
claim.  38 C.F.R. §§ 3.400(r), 20.1103 (1998).  Any 
communication from or action by a veteran indicating an 
intent to apply for a benefit under laws administered by VA 
may be considered an informal claim.  38 C.F.R. § 3.155.

The outcome of this case turns on whether the veteran's 
original claim of service connection for hearing loss filed 
in August 1955 is final.  If so, the effective date of his 
award would appropriately be the date of his reopened claim, 
in April 1995.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.158(a).

The veteran essentially contends that he was not properly 
notified of the scheduled examination in October 1955 or of 
the 1955 denial of his claim.  He states that he was living 
with his sister at the time he filed his August 1955 claim 
and provided VA with that address, but that he later moved 
from that address.  He said that while he did not notify VA 
of his new address, VA could have located him by way of his 
social security number. 

The United States Court of Veterans Appeals (Court) has 
stated that principles of administrative regularity dictate a 
presumption that government officials "have properly 
discharged their official duties,"  which include the RO 
properly mailing a copy of its decision to the latest address 
of record of the veteran.  Saylock v. Principi, 3 Vet.App. 
394, 395 (1992), quoting United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14- 15, 47 S.Ct. 6, 71 L.Ed. 
131 (1926).  The presumption of regularity may only be 
rebutted by "clear evidence to the contrary."  Ashley v. 
Derwinski, 2 Vet.App. 307, 309 (1992).  Clear evidence to the 
contrary has been interpreted as evidence that the document 
in question has been mailed to an incorrect address.  See 
Fluker v. Brown, 5 Vet.App. 296, 298 (1993) (citing Piano v. 
Brown, 5 Vet.App. 25, 27 (1993) (per curiam).

In this case there is no evidence that the VA's 1955 denial 
was sent to an incorrect address and, in fact, the veteran 
confirmed that the address that the decision was sent to was 
the last address that he gave to VA. 




Although the veteran contends that the VA should have been 
able to locate him after he left his sister's house based on 
his social security number, the law does not go so far.  
Instead, it requires only that a copy of a decision be mailed 
to the veteran's last known address.  Saylock, supra.  Since 
a copy of the November 1955 decision was mailed to the last 
known address of the veteran as contained on his 1955 VA 
application, and was not appealed within one year of the 
denial, the 1955 decision is considered final.  See 
38 U.S.C.A. § 7105; Saylock v. Principi, 3 Vet.App. 394 
(1992).  As such, the effective date for disability 
compensation based on the later grant of service connection 
for bilateral hearing loss will be the date of receipt of the 
"reopened" claim, April 25, 1995.  38 C.F.R. §§ 3.400(c); 
20.1103 (1998).

At the hearing in October 1998, the veteran's spouse 
testified that she had reported to VA medical personnel at a 
VAMC in Charleston in 1990 or 1991 that the veteran had 
hearing loss as a result of service.  However, the RO's 
request to the Charleston VAMC for the veteran's audiology 
records did not reveal any such records prior to 1995.  
Consequently, there is no evidence which establishes a date 
earlier than April 25, 1995, as the date of the reopened 
claim of service connection for bilateral hearing loss.  See 
38 C.F.R. § 3.155

As the preponderance of the evidence is against the claim for 
an earlier effective date, the benefit-of-the-doubt doctrine 
does not apply, and the claim for an effective date earlier 
than April 25, 1995, for the veteran's service-connected 
bilateral hearing loss must be denied.  38 U.S.C.A. § 5107.




ORDER

An effective date earlier than April 25, 1995, for the award 
of disability compensation for bilateral hearing loss is 
denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

